Citation Nr: 1517630	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-04 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial rating in excess of 10 percent for sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service from January 1998 to July 2002.

This case comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that granted service connection for sinusitis, assigning a 0 percent rating effective March 7, 2008, and denied service connection for irritable bowel syndrome and hypertension.  A January 2010 rating decision increased the rating for sinusitis to 10 percent effective the date of service connection.  


REMAND

The Board finds that further development is needed on each claim on appeal.

With respect to irritable bowel syndrome, the Veteran's service medical records show complaints of diarrhea, abdominal cramping, and stomach aches.  While she was pregnant in 1999, giving birth in August 1999, a June 1999 service medical record indicates that the diarrhea may have been due to an iron supplement during that pregnancy, she continued to have symptoms until discharge from service and was diagnosed with irritable bowel syndrome in November 2003.  As her in-service gastrointestinal complaints may have been indicative of irritable bowel syndrome, she should be provided a VA examination to obtain an opinion on the matter.

With respect to hypertension, the Veteran's service medical records show elevated blood pressure readings on numerous occasions.  An October 1999 dental history report shows that she had high blood pressure during and after pregnancy but blood pressure on that day was normal.  Hypertension was ruled out after a five-day blood pressure check in February 2001.  However, she continued to have occasional elevated blood pressure readings until discharge from service and was diagnosed with hypertension in November 2003, approximately 16 months after separation from service.  She also submitted medical treatise evidence showing that her high blood pressure readings in service indicated prehypertension and stage 1 hypertension.  Thus, she should be provided a VA examination to obtain an opinion on whether hypertension had its onset in service or within one year thereafter, or is otherwise related to service.

With respect to sinusitis, the Veteran was last examined by VA in May 2011, almost four years ago.  The last examination is stale.  Her sinusitis may have worsened since that examination.  Thus, to properly adjudicate the claim for a higher rating, she should be afforded a more current examination.

Prior to the examinations, the any outstanding medical records should be obtained.  The record contains VA treatment notes through December 2009.  Thus, any treatment records since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since December 2009.

2.  Then, schedule the Veteran for a VA examination to determine the etiology of irritable bowel syndrome.  The examiner should review the claims file and note that review in the report.  All necessary tests should be performed.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that irritable bowel syndrome had its onset in active service or is etiologically related to active service.  The examiner should consider the service medical records showing complaints of diarrhea, abdominal cramping, and stomachaches, including the June 1999 record indicating that the diarrhea may have been due to an iron supplement during pregnancy, and post-service medical records showing a diagnosis in November 2003, approximately 16 months after separation from service.  The examiner should also consider the Veteran's report of disability onset and symptoms since active service.  A complete rationale for all opinions should be provided.  

3.  Schedule the Veteran for a VA examination to determine the etiology of hypertension.  The examiner should review the claims file and note that review in the report.  All necessary tests should be performed.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that hypertension had its onset in active service or within one year thereafter, or is etiologically related to active service.  The examiner should consider the elevated blood pressure readings in the service medical records and post-service medical records with a diagnosis in November 2003, approximately 16 months after separation from service.  The examiner should also consider the Veteran's report of disability onset and symptoms since active service, and the medical treatise evidence showing that her elevated blood pressures in service indicated prehypertension and stage 1 hypertension.  A complete rationale for all opinions should be provided.  

4.  Also, schedule the Veteran for a VA examination to determine the current severity of sinusitis.  The examiner should review the claims file and note that review in the report.  All necessary tests should be performed.  All pertinent pathology associated with sinusitis should be noted.  A rationale for all opinions should be provided.  

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

